Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION	
Information Disclosure Statement
The information disclosure statement filed on 02/16/2021 and 04/12/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 10/30/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes/mathematical calculation/data collection, and thus an abstract idea without significantly more.
 The claim(s) recite(s) “calculating a derivative spectrum…”, “determining a fitted line representative….”, “performing error checking….”, and “defining…” are all are mental processes/mathematical calculation/data collection step. 
This judicial exception is not integrated into a practical application because the limitations of “calculating a derivative spectrum…”, “determining a fitted line representative….”, “performing error checking….”, and “defining…” are not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional mathematical/data collection concepts, which are recited at a high level of generality and is generally linking the use of the judicial exception to a particular technological environment or field of use (glass based article). (See MPEP 2106.05(h)). Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As to the dependent claims 13-18, the corresponding dependent claims 13-18 encompass all the limitations discussed in claim 12, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 11, it is unclear whether the "weighted least square regression" performed to locate the mode lines is the same or different from the "weighted least square regression" made to establish the fitted line for measuring the tilt, in line 13 of claim 1. It is unclear whether the latter "weighted least square regression" and the resulting "fitted line" of feature 2 depend in any way from the step of locating the mode lines in line 11.


Claims 2-11, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.




Allowable Subject Matter
Claim 19-20 is/are allowed. 
As to claims 19 , the prior art of record, taken alone or in combination, fails to disclose or render obvious a controller configured to receive the 2D digital image of the TM and TE guided mode spectra, the controller having instructions stored in a non-transitory computer-readable medium that cause the controller to carry out the following acts: i) establishing for each mode line an amount of tilt; ii) establishing from the amounts of tilt for the mode lines an average amount of tilt and a tilt variance; iii) Subtracting the average amount of tilt from the mode spectrum to define a tilt- compensated mode spectrum that has a reduced amount of tilt for each of the mode lines; and iv) estimating the at least one stress-based characteristic of the lOX article 

Claims 1-11 would be allowable if the 112 rejection as set forth in this Office action above is overcome.

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious locating the mode lines by fitting at least one of the mode lines in a vicinity of its intensity extremum in the 2D mode spectrum using a weighted least square regression calculation in the vicinity of the intensity extremum; measuring the amount of tilt by establishing a fitted line to at least one of the mode lines in the 2D mode spectrum using a weighted least-square regression fitting of the 2D intensity profile in the vicinity of the intensity extremum; and substantially removing the amount of tilt from the mode lines by adding the measured amount of tilt in a second direction opposite to the first direction to define at least one of a tilt- compensated TM mode spectrum and a tilt-compensated TE mode spectrum, in combination with the rest of the limitations of the claim. Claims 2-11 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method implemented by a prism coupling system of estimating at least .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886